Citation Nr: 9933746	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-10 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
status post-operative residuals of a right knee injury.

2.  Entitlement to an effective date of service connection 
earlier than September 4, 1997.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine



INTRODUCTION

The appellant had active service from February 1979 to March 
1985.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) White River Junction, Vermont, Regional 
Office (RO), which awarded service connection for a right 
knee injury and assigned the initial disability rating and 
the effective date of the award of service connection.

In February 1999, the appellant testified at a hearing before 
the undersigned, who is the Board member designated to hold 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
1999).  The appellant gave testimony that reasonably could be 
construed as a claim objecting to the recoupment of 
disability severance pay.  That matter is referred to the RO 
for appropriate action.

At the February 1999 hearing, the appellant waived his right 
to certain advance notice of the scheduling of the hearing.  
The Board member also informed him of his right to 
representation at that or any other stage of his proceedings 
with VA.

The Board defers review of the disability evaluation element 
of this case for reasons explained in the remand appended to 
this decision.


FINDING OF FACT

The appellant filed and the Seattle VA Regional Office 
received his original application for VA disability 
compensation for residuals of injury of the right knee on 
September 4, 1997.



CONCLUSION OF LAW

September 4, 1997, is the correct effective date of service 
connection for residuals of an injury of the right knee, and 
no earlier effective date is permitted by law.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant's DD Form 214 shows that on March 22, 1985, he 
separated from the United States Navy.  The "REMARKS" 
section of the form states the appellant "HAS EXECUTED A 
CLAIM FOR COMPENSATION, PENSION OR HOSPITALIZATION TO BE 
FILED WITH THE VETERAN'S [sic] ADMINISTRATION."

VA Form 21-526 (Veteran's Application for Compensation or 
Pension) signed and dated by the appellant August 26, 1997, 
is in the appellant's VA claims folder.  The earlier of two 
imprints of date-received stamps on the document is September 
4, 1997.  The date stamp shows the Seattle Regional Office of 
the Department of Veterans Affairs as the VA facility that 
received the form.  The application identifies the 
appellant's right knee injury as the condition for which he 
sought VA disability compensation.  At item 9B, he indicated 
he had not previously filed a claim for any benefit with VA.  
No other application for VA disability compensation is of 
record.

A letter is of record from the appellant dated August 26, 
1997, addressed to the Seattle RO, and date stamped as 
received by the White River Junction, Vermont, RO on 
September 11, 1997.  The appellant commented, "Upon my 
separation from the U.S. Navy, I was advised that I might be 
entitled to compensatory benefits for injuries sustained 
while in the Navy.  Therefore, find enclosed my application 
for Compensation or Pension for your use."

In hearing testimony before the undersigned in February 1999, 
the appellant stated that he was told upon separation from 
service that the disability severance pay he then received 
was all he was entitled to.  He stated that when he was told 
by a fellow veteran two years later he might be entitled to 
VA compensation, he went to the VA office on Wilshire 
Boulevard in Los Angeles to inquire; he got the run around 
and it got dropped.  He stated he did not file a claim; he 
let it slide until two years ago.  He essentially expressed 
that he should have been getting VA compensation since 1987, 
but he was misinformed, and therefore VA should treat 
disability severance pay as fully recouped, as it would have 
been had he been properly informed of his entitlement to 
compensation and paid from the "get go."


II.  Analysis

Statute provides: "Unless specifically provided otherwise in 
this chapter, the effective date of an award based on an 
original claim . . . of compensation . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 1991).

The regulation implementing the statute provides: "Except as 
otherwise provided, the effective date of an evaluation and 
award of . . . compensation . . . based on an original claim 
. . . will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (1999).  In detail, regarding disability compensation 
for direct service connection, the regulation provides that 
the effective date is as follows:

Day following separation from active 
service or date entitlement arose if 
claim is received within 1 year after 
separation from service; otherwise, date 
of receipt of claim, or date entitlement 
arose, whichever is later.  Separation 
from service means separation under 
conditions other than dishonorable from 
continuous active service which extended 
from the date the disability was incurred 
or aggravated.

38 C.F.R. § 3.400(b)(2)(i) (1999).

The terms "claim" and "application" mean "a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999).  "Date of receipt 
means the date on which a claim . . . was received in the 
Department of Veterans Affairs . . . ."  38 C.F.R. § 3.1(r) 
(1999).

The evidence consistently and without contradiction shows the 
appellant did not file a claim for disability compensation 
with VA before September 4, 1997.  Whatever he did to which 
the language on the DD 214, "executed a claim," refers, it 
was "to be filed."  That is, the part of the action that 
might have been a claim for VA purposes was not done then, 
and the appellant does not assert that it was.  In the 
application for compensation received by VA in September 
1997, the appellant denied ever previously applying for 
compensation.  The language of his August 1997 letter is 
consistent with the September 1997 application being the 
original claim for service connection.  Whatever the 
appellant meant by his February 1999 testimony that when he 
inquired about benefits it 1987 "it got dropped," his 
complete testimony can only reasonably be interpreted as a 
statement that he did not file a claim for service connection 
in 1987.  The Board concludes the application for disability 
compensation for his right knee disability received September 
4, 1997, is the earliest claim for that benefit for that 
disability.

VA received the appellant's application for compensation on 
September 4, 1997.  Absent any evidence the appellant filed a 
claim for service connection on an earlier date, the statute 
and regulation are dispositive.  VA may not assign an 
effective date of service connection for residuals of a right 
knee injury earlier than September 4, 1997.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).


ORDER

An effective date of service connection for status post-
operative residuals of a right knee injury earlier than 
September 4, 1997, is denied.


REMAND

The appellant, a resident of Canada, has apparently had 
physical examinations for compensation purposes performed in 
that country by arrangement between the United States 
Department of Veterans Affairs and Veterans Affairs Canada.  
A February 26, 1998 memorandum from a unit of VA Canada 
indicates the forwarding to another VA Canada unit of two 
medical reports.  One, described as a three-page compensation 
and pension examination report, is not of record.  It should 
be obtained.

The appellant testified in February 1999 that there has been 
disagreement between radiologists about whether his right 
knee has arthritis.  A February 1999 magnetic resonance 
imaging (MRI) report identified findings consistent with 
early post-traumatic degeneration.  VA General Counsel has 
opined that arthritis and other impairment of the knee may be 
separately rated.  VAOPGCPREC 9-98.  The factual question 
whether the appellant has arthritis of the right knee related 
to his injury is appropriate to this claim.  The question 
should be resolved to enable addressing the legal question 
whether the appellant should be separately rated for multiple 
disabilities of the knee.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the three-page compensation 
and pension examination report referenced 
in the February 26, 1998, Veterans 
Affairs Canada memorandum and associate 
it with the claims folder.

2.  If the examination report referenced 
in instruction (1) does not include a 
report of an x-ray study or otherwise is 
uninformative about whether the appellant 
has post-traumatic arthritis in the right 
knee, afford him such examination, with 
any indicated x-ray studies, as is 
necessary for an examiner to determine 
and report whether the appellant has 
post-traumatic arthritis of the right 
knee.  Associate any information obtained 
with the claims folder.

3.  Readjudicate the claim of entitlement 
to a disability rating in excess of 10 
percent from the date of the initial 
award of service connection for status 
post-operative residuals of a right knee 
injury.  Consider whether the appellant 
has post-traumatic arthritis as a feature 
of his service-connected disability and, 
if so, whether a separate rating is 
warranted for it.  If the claim remains 
denied, provide the appellant and his 
representative, should he obtain one, a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







